DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment to the claims was given in an interview with applicant’s representative Eric Tanezaki on March 25th, 2021.
The application has been amended as follows and the changes included below are based on the interview with applicant's representative on 03/25/2021:  
In the claims:
***Note: all unlisted claims remain unchanged***

Claim 21. (Currently Amended) A retractable sports goal comprising: a horizontally disposed base housing including: first and second post sections, each of the first and second post sections having a front end, a back end and a post section body disposed between the front and back ends; and a crossbar section having first and second ends, the first and second ends being respectively connected to the front ends of the first and second 4Application No.: 16/237,404 Attorney Docket: MRTNO-001A post sections with the crossbar section being disposed perpendicular to the 

Allowable Subject Matter
Claims 1, 5-12, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
  	The prior art of record (Terris (5186469), Pastore (20110275461), Shannon (20070191148)) does not teach the recitation in claim 1 of “the main cover plate includes first and second end flaps and a plate body extending between the first and second end flaps, the main cover plate is disposable between the bottom ends of the first and second goal posts with the goal frame in the playing position and the first and second end flaps being folded, the main cover plate is disposable between the bottom ends of the first and second goal posts with the goal frame in the retracted position and the first and second end flaps being aligned with the plate body” and the recitation in claim 21 of “the first and second U-shaped support member respectively include rollers attached therein in the cavity of each of the U- shaped support members for engaging the first and second rails in rolling contact during movement of the goal frame between a retracted position and a playing position.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277.  The examiner can normally be reached on 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EUGENE KIM can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.